Citation Nr: 1817638	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-07 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right upper extremity.

2.  Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity.

3.  Entitlement to an increased rating in excess of 20 percent for diabetic peripheral neuropathy of the right lower extremity.

4.  Entitlement to an increased rating in excess of 20 percent for diabetic peripheral neuropathy of the left lower extremity.

5.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for hepatitis C related illness, and if so, entitlement to service connection for hepatitis C related illness



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

Alexia E. Palacios-Peters, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1966 to April 1969.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in San Diego, California.

A January 2006 rating decision denied the claim for service connection for hepatitis C.  The Veteran was notified on January 26, 2006 and the claim became final when the Veteran did not file a timely appeal.  The Veteran filed a request to reopen the claim for service connection for hepatitis C in August 2012.  The RO denied the claim in February 2013 (with notice thereof in March 2013) and determined no new and material evidence had been submitted to reopen the claim.  The Veteran filed a notice of disagreement in October 2013 and a substantive appeal (VA Form 9) in March 2014.

The Board notes that the February 2013 rating decision found that no new and material evidence had been received to reopen the claim adjudicated herein.  However, the Board must consider the new and material evidence question independently from the RO's determination, as it goes to the Board's jurisdiction to reach the underlying service connection claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The February 2013 rating decision also granted service connection for right and left upper extremities and assigned a 20 percent rating and increased the rating for right and left lower extremities to 20 percent.  The Veteran filed a notice of disagreement in October 2013 and a statement of the case was issued in February 2014 and a substantive appeal (VA Form 9) in March 2014.

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in July 2017.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.


FINDINGS OF FACT

1. The Veteran's service-connected peripheral neuropathy of the right upper extremity, which is rated using the musculospiral (radial) nerve, has not caused moderate incomplete paralysis.

2. The Veteran's service-connected peripheral neuropathy of the left upper extremity, which is rated using the musculospiral (radial) nerve, has not caused moderate incomplete paralysis.

3. The Veteran's service-connected peripheral neuropathy of the right lower extremity did not cause severe incomplete paralysis but affects multiple sensory nerves.

4. The Veteran's service-connected peripheral neuropathy of the left lower extremity did not cause severe incomplete paralysis but affects multiple sensory nerves.


5. A January 2006 rating decision denied service connection for Hepatitis C; that decision was not appealed and is final.

6. When considered by itself or in connection with the evidence previously assembled, the Veteran has submitted evidence that was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hepatitis C.

7. The most probative evidence of record shows that the Veteran has hepatitis C related illness linked to an in-service event. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 20 percent for service-connected diabetic peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8514 (2017).

2. The criteria for a disability rating in excess of 20 percent for service-connected diabetic peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8514 (2017).

3. The criteria for a rating in excess of 20 percent under Diagnostic Code 8521 for service-connected diabetic peripheral neuropathy of the right lower extremity (external popliteal nerve (common peroneal)) are not met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8521 (2017).

4. The criteria for a rating in excess of 20 percent under Diagnostic Code 8521 for service-connected diabetic peripheral neuropathy of the left lower extremity (external popliteal nerve (common peroneal)) are not met.  38 U.S.C.A. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8521 (2017).

5.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8522 for diabetic peripheral neuropathy of the right lower extremity (musculocutaneous nerve (superficial peroneal)) are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8522 (2017).

6.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8522 for diabetic peripheral neuropathy of the left lower extremity (musculocutaneous nerve (superficial peroneal)) are met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8522 (2017).

7.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8523 for diabetic peripheral neuropathy of the right lower extremity (anterior tibial nerve (deep peroneal)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8523 (2017).

8.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8523 for diabetic peripheral neuropathy of the left lower extremity (anterior tibial nerve (deep peroneal)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8523 (2017).

9.  The criteria for a separate rating of 20 percent, but no higher, under Diagnostic Code 8524 for diabetic peripheral neuropathy of the right lower extremity (internal popliteal nerve (tibial)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8524 (2017).

10.  The criteria for a separate rating of 20 percent, but no higher, under Diagnostic Code 8524 for diabetic peripheral neuropathy of the left lower extremity (internal popliteal nerve (tibial)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8524 (2017).

11.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8525 for diabetic peripheral neuropathy of the right lower extremity (posterior tibial nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8525 (2017).

12.  The criteria for a separate rating of 10 percent, but no higher, under Diagnostic Code 8525 for diabetic peripheral neuropathy of the left lower extremity (posterior tibial nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8525 (2017).

13.  The criteria for a separate rating of 20 percent, but no higher, under Diagnostic Code 8526 for diabetic peripheral neuropathy of the right lower extremity (anterior crural nerve (femoral)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8526 (2017).

14.  The criteria for a separate rating of 20 percent, but no higher, under Diagnostic Code 8526 for diabetic peripheral neuropathy of the left lower extremity (anterior crural nerve (femoral)) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8526 (2017).

15.  The criteria for a separate noncompensable rating under Diagnostic Code 8527 for diabetic peripheral neuropathy of the right lower extremity (internal saphenous nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8527 (2017).

16.  The criteria for a separate noncompensable rating under Diagnostic Code 8527 for diabetic peripheral neuropathy of the left lower extremity (internal saphenous nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8527 (2017).

17.  The criteria for a separate noncompensable rating under Diagnostic Code 8528 for diabetic peripheral neuropathy of the right lower extremity (obturator nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8528 (2017).

18.  The criteria for a separate noncompensable rating under Diagnostic Code 8528 for diabetic peripheral neuropathy of the left lower extremity (obturator nerve) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8528 (2017).

19.  The criteria for a separate noncompensable rating under Diagnostic Code 8529 for diabetic peripheral neuropathy of the right lower extremity (external cutaneous nerve of thigh) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8529 (2017).

20.  The criteria for a separate noncompensable rating under Diagnostic Code 8529 for diabetic peripheral neuropathy of the left lower extremity (external cutaneous nerve of thigh) are met. 38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.124a, DC 8529 (2017).

21.  New and material evidence with respect to the claim of entitlement to service connection for hepatitis C has been added to the record since the January 2006 rating decision; thus, the claim is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.1103 (2017).

22. The criteria for establishing service connection for hepatitis C related illness have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

New and Material Evidence and Service Connection

Rating actions from which an appeal is not perfected become final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).

A final decision cannot be reopened unless new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C. § 5108; see also Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a) (2017).

The question of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court has held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the evidence is presumed credible unless it is inherently false or untrue, or it is beyond the competence of the person making the assertion.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The January 2006 rating decision denied service connection for hepatitis C.  The RO observed that service treatment records did not show a diagnosis or treatment of hepatitis C. The RO recognized that the Veteran sustained wounds in combat and that he was exposed to herbicides.  The RO noted that a report from Dr. M. did not show a diagnosis or treatment of hepatitis C.  Review of treatment records from the VAMC San Diego did not show a diagnosis or treatment for hepatitis C.  The RO recognized a statement from the Veteran dated in June 2005 in which he reported that Dr. P. had advised the Veteran that based on his tests he did not have hepatitis C but wanted the VA to be aware of the findings in case of a change.  A report from Dr. P. dated in August 2002 noted a positive hepatitis C virus.  Thereafter, a letter by Dr. P. dated in September 2002 to Dr. M.L. who had referred the Veteran to him for treatment indicated that the diagnosis of hepatitis C was made based on elevated enzymes, however, he had since obtained two viral load examinations, with the test in August 2002 coming back negative with no detectable viral load.  A repeat exam was done on September 2002 and a quantitive determination again failed to reveal the presence of any active viral replication, and that given the fact that no viruses were present, no treatment was indicated.  He felt that the Veteran might have contracted the disease but that the Veteran might have warded it off and developed immunity, and there was no indication for any treatment.  He reported the slight elevation of liver enzymes and the increased echogenicity in the liver might have simply been due to non-alcoholic fatty liver disease.  In the Veteran's response received in August 2005 to the RO's duty to assist letter the Veteran reported that he completed the Agent Orange exposure section on his initial claim not because he felt he had a condition associated with the exposure but because he was pretty sure he was exposed and he was unsure as to whether him testing positive for hepatitis C had anything to do with this exposure.  The RO concluded that because the medical evidence of record failed to show that this disability had been clinically diagnosed currently service connection was denied to include as due to herbicide exposure.  

The Veteran filed a claim to reopen in August 2012.  The Veteran submitted a statement in October 2013 that a doctor told him in 1967 or 1968 that he had jaundice.  See October 2013 Correspondence.  The Veteran stated that Vietnam was the only place he was exposed to causes of hepatitis C such as using other people's razors and getting other people's blood on him.  The Veteran also stated in July 2017 that he experienced hepatitis symptoms in Vietnam.  See July 2017 Correspondence.

The Veteran was afforded a VA examination in November 2012.  The VA examiner diagnosed hepatitis C and reported this condition was diagnosed in 2004.  See November 2012 VA examination.  The examiner then stated the condition was inactive and he did not have symptoms attributable to the disease.  Id.  The examiner reported low level LFT (liver enzymes) elevations.  The examiner noted that the Veteran reported several situations in combat in Vietnam where he had minor wounds and was covered in the blood of others.  There was no history of transfusions, tattoos, or IV drug use.  The examiner maintained that blood exposure in Vietnam was most likely the source. 

VA treatment records from July 2005, March 2008, June 2008, September 2008 and November 2009 showed hepatitis C antibody as positive on the Veteran's problem list.  See VA treatment records.

The Board finds that new and material evidence has been received with respect to the claim of entitlement to service connection for hepatitis C, and the claim is reopened.

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(a) (2016).

Generally to establish entitlement to service connection, a veteran must show evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the current disability and an in-service injury or disease. All three elements must be proved. See generally Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The most probative evidence of record shows that the Veteran has hepatitis C related illness linked to an in-service event.  Accordingly, service connection for hepatitis C related illness is warranted. 

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2017).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2017).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

A. Peripheral Neuropathy of the Upper Extremities

The Veteran is seeking a rating in excess of 20 percent peripheral neuropathy of the upper extremities.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2017).  Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2017).

When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 (2017).

Diagnostic Code 8514 provides the rating criteria for paralysis of the musculospiral nerve (radial nerve).  Under Diagnostic Code 8514, mild incomplete paralysis is rated 20 percent disabling on the major and minor side; moderate incomplete paralysis is rated 20 percent disabling on the minor side and 30 percent disabling on the major side; severe incomplete paralysis is rated 40 percent disabling on the minor side and 50 percent disabling on the major side; and complete paralysis is rated as 60 percent disabling on the minor side and 70 percent disabling on the major side.  38 C.F.R. § 4.124a, Diagnostic Code 8514.

The Board notes that the terms "mild," "moderate," "moderately severe," and "severe" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2017).  Although a medical examiner's use of descriptive terminology such as "mild" is an element of evidence to be considered by the Board, it is not dispositive of an issue.  The Board must evaluate all evidence in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran reported in July 2012 that his hands often go numb and tingly.  See July 2012 Statement in Support of Claim.  He stated he has to wave his arms to get the blood back into them.  Id.  In November 2012, the Veteran also reported decreased grip strength, making it harder to open bottles and jars and to shift gears while riding a motorcycle.  See November 2012 Statement in Support of Claim.

The Veteran was afforded a VA examination in November 2012.  The Veteran showed no pain in his upper extremities.  See November 2012 VA examination.  He exhibited mild paresthesias and/or dysesthesias and mild numbness in both upper extremities.  Id.  The Veteran's grip and pinch were 5 out of 5, rated as normal strength.  Id.  Light touch in the hands and fingers, position sense, and vibration sensation were normal.  Id.  The examiner found the Veteran's radial nerve, musculospiral nerve, was affected.  Id.  The examiner stated the Veteran had increasing difficulty with keyboarding.  Id.

VA treatment records in March 2015 show the Veteran's hand grip strength of his right hand was 5 out of 5.  In April 2015, the Veteran showed no weakness of the elbow, hand or fingers.  See April 2015 VA treatment records.

The Veteran was afforded a VA examination in May 2015.  The Veteran is right hand dominant.  See May 2015 VA examination.  With regard to his pain, the VA examiner found symptoms of mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both upper extremities.  Id.  Deep tendon reflexes were 1+ (decreased).  Neurological exam showed normal light touch for the hands and fingers, normal position and vibration senses for both upper extremities.  Id.

The Veteran was afforded another VA examination in March 2016.  This examination showed mild constant pain, paresthesias and/or dysesthesias, and numbness in the right upper extremity.  Id.  The Veteran stated he has difficulty typing with his right upper extremity.  Id.  The left upper extremity exhibited no constant or intermittent pain, no paresthesias and/or dysesthesias, and no numbness.  Id.  The VA examiner stated the Veteran had limitation of using both hands, especially when typing, riding his motorcycle, opening jars, and turning screwdrivers.  Id.

A disability benefits questionnaire in March 2016 showed no constant pain in either upper extremity.  See March 2016 Disability Benefits Questionnaire.  The examiner found mild intermittent pain, mild paresthesias and/or dysesthesias, and mild numbness in both upper extremities.  Id.  Neurological examination showed grip strength at 4 of 5 and pinch at 5 of 5.  Id.  The examiner stated the Veteran has limitation of using both hands, especially when typing, riding his motorcycle, opening jars, and turning screwdrivers.  Id.

In July 2017, the Veteran stated that he has trouble holding onto things.  See Transcript of Board Hearing at 4.  He has lost the use of his hands to a large extent but can still use them.  Id.  His function has decreased significantly.  Id. 

The preponderance of the above evidence demonstrates that the Veteran is not entitled to an evaluation in excess of 20 percent for the Veteran's peripheral neuropathy of the right and left upper extremities.  The evidence shows the Veteran's upper extremities have predominantly manifested with mild pain, numbness, and paresthesias and/or dysesthesias.  The Veteran stated that he has limitation of using his hands and holding onto things.  The VA examiners noted the Veteran's limitation of using his hands, particularly with typing, riding his motorcycle, and opening jars.  The Board finds the Veteran's symptoms are mild.

There is no persuasive evidence of record that indicates the Veteran's symptoms for the right or left upper extremity have been moderate at any time during the pendency of the appeal and a rating in excess of 20 percent for both the right and left upper extremities is not warranted.

B. Peripheral Neuropathy of the Lower Extremities

The Veteran seeks a rating in excess of 20 percent for each lower extremity.
The Veteran's lower extremities are rated under Diagnostic Code 8521, which provides ratings for paralysis of the external popliteal nerve.  38 C.F.R. § 4.124a.  Disability ratings of 10, 20 and 30 percent are warranted, respectively, for mild, moderate, and severe incomplete paralysis of the external popliteal nerve.  A disability rating of 40 percent is warranted for complete paralysis of the relevant nerve; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 8521.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, that is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for a higher disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6 (2017).

In rating diseases of the nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.  Neither the Rating Schedule nor the regulations provide definitions for words such as "moderately severe."

In July 2012, the Veteran stated he found it hard to descend stairs and had trouble getting out of cars or chairs.  See July 2012 Statement in Support of Claim.  He stated his leg strength seemed off, he has trouble balancing, and he felt increased numbness in both feet along with a tingling and/or itching feeling.  Id.

The Veteran was afforded a VA examination in November 2012.  The Veteran showed moderate intermittent pain, mild paresthesias and/or dysesthesias, and moderate numbness of both lower extremities.  Ankle reflexes were 1+ (decreased).  See November 2012 VA examination.  His feet/toes showed decreased light touch.  Id.  Vibration sensation was normal in both lower extremities.  Id.  The examiner reported on the results of a July 2008 nerve study.  The study showed electrophysiological evidence to suggest the presence of axonal sensory polyneuropathy in the bilateral lower extremities.  There was also electrophysiological evidence to suggest the presence of chronic L4-S1 radiculopathy in the bilateral lower extremities.  

In October 2013, the Veteran stated that he is unable to run; that something prevents him from making his feet or legs move the way they are supposed to move.  See October 2013 Correspondence.  He also stated he has difficulty pressing down on motorcycle brakes with his feet.  Id.

VA treatment records in April 2015 showed the Veteran had constant numbness of the feet.  See April 2015 VA treatment records.

Another VA examination was afforded the Veteran in May 2015.  The Veteran reported having numbness of the lower extremities and loss of sensation and proprioception of his feet.  See May 2015 VA examination.  He had recently fallen when his right foot got stuck.  Id.  He exhibited moderate intermittent pain, moderate paresthesias/ dysesthesias, and moderate numbness of both lower extremities.  Id.  He had normal position sense and decreased vibration sense of both lower extremities.  Id.  The Veteran's lower extremities tested abnormal in July 2008, with decreased amplitude and slowed velocity in right and left sural sensory.  Id.  Deep tendon reflexes were 1+ (decreased).  The VA examiner stated the Veteran was an increased fall risk due to decreased sensation of the feet with loss of proprioception and coordination.  Id.  The examiner noted that the Veteran had diabetic neuropathy without motor dysfunction, and that no specific nerve could be identified as the Veteran only had sensory dysfunction in a stocking/glove distribution.  

A March 2016 VA examination stated the Veteran uses a cane for balance.  See March 2016 VA examination.  The Veteran had mild constant pain, mild paresthesias and/or dysesthesias, and mild numbness in both lower extremities.  Id.  His knee and ankle showed decreased rate reflexes.  Id.  The VA examiner stated the Veteran's condition affects his ability to work.  Id.  He has difficulty with balance, walking, and climbing.  Id.  The examiner stated that one specific nerve could not be identified since the Veteran's condition is primarily a sensory polyneuropathy affecting multiple sensory nerves.  Id.  

The evidence shows the Veteran's lower extremities have predominantly manifested with moderate pain, numbness, and paresthesias and/or dysesthesias.  The Veteran stated that he has decreased sensation in his feet and loss of balance.  The VA examiner noted the Veteran's condition affects his ability to work and the Veteran has difficulty with balance, walking, and climbing.  There is no motor involvement.  The Board finds the Veteran's symptoms are no more than moderate.  There is no evidence of record that persuasively indicates the Veteran's symptoms for the right or left lower extremity have been severe at any time during the pendency of the appeal.  The Veteran, however, is diagnosed with axonal sensory polyneuropathy of the bilateral lower extremities which affects multiple sensory nerves.  Thus, the Veteran is entitled to separate evaluations for all affected nerves other than the sciatic and ili-inguinal.  The July 2008 study indicated that the neuropathy affecting the sciatic nerve is from the lumbar spine, and the Veteran's diabetic neuropathy is not manifested by groin pain. 


ORDER

New and material evidence having been received, the claim of entitlement to service connection for hepatitis C is reopened.

Service connection for hepatitis C related illness is granted.

Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the right upper extremity is denied.

Entitlement to an initial rating in excess of 20 percent for diabetic peripheral neuropathy of the left upper extremity is denied.
Entitlement to a rating in excess of 20 percent under Diagnostic Code 8521 for diabetic peripheral neuropathy of the right lower extremity (external popliteal nerve (common peroneal)) is denied.

Entitlement to a rating in excess of 20 percent under Diagnostic Code 8521 for diabetic peripheral neuropathy of the left lower extremity (external popliteal nerve (common peroneal)) is denied.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8522 for diabetic peripheral neuropathy of the right lower extremity (musculocutaneous nerve (superficial peroneal)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8522 for diabetic peripheral neuropathy of the left lower extremity (musculocutaneous nerve (superficial peroneal)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8523 for diabetic peripheral neuropathy of the right lower extremity (anterior tibial nerve (deep peroneal)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8523 for diabetic peripheral neuropathy of the left lower extremity (anterior tibial nerve (deep peroneal)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 20 percent under Diagnostic Code 8524 for diabetic peripheral neuropathy of the right lower extremity (internal popliteal nerve (tibial)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 20 percent under Diagnostic Code 8524 for diabetic peripheral neuropathy of the left lower extremity (internal popliteal nerve (tibial)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8525 for diabetic peripheral neuropathy of the right lower extremity (posterior tibial nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 10 percent under Diagnostic Code 8525 for diabetic peripheral neuropathy of the left lower extremity (posterior tibial nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 20 percent under Diagnostic Code 8526 for diabetic peripheral neuropathy of the right lower extremity (anterior crural nerve (femoral)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate rating of 20 percent under Diagnostic Code 8526 for diabetic peripheral neuropathy of the left lower extremity (anterior crural nerve (femoral)) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8527 for diabetic peripheral neuropathy of the right lower extremity (internal saphenous nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8527 for diabetic peripheral neuropathy of the left lower extremity (internal saphenous nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8528 for diabetic peripheral neuropathy of the right lower extremity (obturator nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8528 for diabetic peripheral neuropathy of the left lower extremity (obturator nerve) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8529 for diabetic peripheral neuropathy of the right lower extremity (external cutaneous nerve of thigh) is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a separate noncompensable rating under Diagnostic Code 8529 for diabetic peripheral neuropathy of the left lower extremity (external cutaneous nerve of thigh) is granted, subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


